Per Curiam.
Defendant appeals from his plea-based conviction of possession of heroin, MCLA 335.153; MSA 18.1123. When a plea of guilty is accepted after the decisional date of Boykin v Alabama, 395 US 238; 89 S Ct 1709; 23 L Ed 2d 274 (1969) (decisional date June 2, 1969), said plea must be set aside where the record of the plea proceedings shows that defendant was not advised of his right against compulsory self-incrimination, and, consequently, made no affirmative waiver of this right. People v Jaworski, 387 Mich 21 (1972). This defendant’s guilty plea was accepted on April 5, 1971, and, thus, is governed by the Jaworski interpretation of the Boykin decision. Therefore, we vacate the defendant’s conviction and remand to the circuit court for further proceedings consonant with this opinion.